NOTE: This order is nonprecedentia|.
United States Court of Appea|s for the Federa| Circuit
2009-3170
SCOT R. W|NLOCK, SR.,
Petiitoner,
V. -
oEPARTiviENr or i-ioiviELANo sEcuRnY,
Respondent.
Petiti0n for review of the Merit Systems Protection Board in
DA0752080261-|-1.
ON MOT|ON
Before PROST, Circuit Jucige.
0 R D E R
Scot R. Winiock, Sr. moves for a 30-day extension of time, until September 9
2009, to i’iie his brief
Upon consideration thereof,
lT iS ORDERED THAT:
The motion is granted
FOR THE COURT
AUG 14 2009
__V   lsi Jan Horba|v j ii
Date Jan Horba|y
C|erk
cci Niorris E. Fischer, Esq. u_3_¢guR1EE,§EP,EMs mn
Hiiiary A. stem Esq. THEFE0ERAl.cmcuir
317 AUG 14 2009
mm sonam
CLERK